Citation Nr: 1400440	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, due to head trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.


FINDING OF FACT

Headaches did not have clinical onset in service and are not otherwise related to active duty.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Procedural Duties

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA satisfied its duty to notify the Veteran in the development of his claim.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a January 2011 letter notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in September 2011.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The Veteran's service treatment records and post-service VA records have been obtained and considered.  Further, the Veteran was afforded a VA examination in August 2011.  Neither the Veteran nor his representative have argued that this examination is inadequate for rating purposes, and a review of the examination report reveals no inadequacies.  The Board therefore finds that the medical evidence of record is sufficient to decide the Veteran's claim.  
In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran.

II. Analysis

The Veteran asserts that he is entitled to service connection for his headaches, arguing that they were brought on by his in-service boxing career.  However, the Board finds that he is not entitled to service connection.  

When determining service connection, all theories of entitlement-direct, presumptive and secondary-must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran's VA examination diagnosed him headaches, and the Veteran has supplied other records noting the same.  The Veteran therefore has a current disability.  The Veteran has also supplied records and articles from his in-service boxing career.  As boxing necessarily involves blows to the head, the Veteran has also shown in-service incurrence of an injury.

However, the Veteran cannot make the requisite showing of a nexus between his current headaches and his in-service boxing.  

Lay statements made by the Veteran do not provide evidence of a nexus.  The Veteran has made various lay statements concerning his headaches.  Lay evidence may be sufficient to establish a nexus, such as by continuity of symptomology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to report headaches, as the symptoms are lay observable.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).  

However, the Veteran has given conflicting statements concerning his headaches.  In VA treatment records from October 2010, the Veteran stated that his headaches began in military service.  The Veteran also stated as such in his November 2010 claim for service connection.  However, the Veteran stated at his August 2011 VA examination that his headaches began ten years prior.  Given this discrepancy, the Board does not find the Veteran credible as to when his headaches began.  This is buttressed by the Veteran's service treatment records.  The Veteran affirmatively denied headaches in his separation medical history, and his separation examination also noted that the Veteran had a normal head and a normal neurologic system.  

The medical evidence in the Veteran's claim also does not provide support for a nexus.  With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

There are two pertinent pieces of medical evidence in the instant claim.  First, the Veteran underwent a VA examination in August 2011.  The examiner noted that the Veteran was a boxer for a short period of time prior to discharge.  He reviewed the Veteran's medical history, and noted that the Veteran reported that his headaches began ten years prior.  He diagnosed the Veteran with tension headaches unrelated to his in-service boxing.  In making this diagnosis, he noted that headaches from traumatic brain injuries usually closely follow the injuries in question.  The examiner stated that there is little medical evidence to support the proposition that ten months of boxing in 1966 would cause the onset of headaches in the year 2000.

The Veteran has provided a letter from Dr. K.V.Z., who has treated the Veteran for over ten years.  Dr. K.V.Z. wrote that while the Veteran has had negative workups for headaches in the past, it is "certainly possible" that some of his headaches may be related to his boxing.

Upon careful consideration, the Board gives greater weight to the medical opinion from the Veteran's VA examination.  The VA examiner had a clear and well-reasoned rationale that relied upon the Veteran's history and medical knowledge.  See Bloom, 12 Vet. App at 187.  The letter submitted from Dr. K.V.Z., however, was speculative at best, and was framed in non-probative phrasing, "certainly possible."   See Obert, 5 Vet. App. at 33; Warren, 6 Vet. App. at 6.  Given the differences between these two reports, the VA examination of the Veteran is of greater probative value.  

Accordingly, the Veteran cannot demonstrate a nexus between his in-service boxing, and his current headaches.  He is not entitled to service connection on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Certain chronic diseases will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service. This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for the Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, headaches are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, this provision does not apply.  

In summary, the evidence does not establish that the Veteran's headaches were incurred or aggravated during his military service.  The preponderance of the evidence is against service connection for this disability.  As such, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Entitlement to service connection for headaches is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


